DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 23 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al, application No. 2017/0289831, hereinafter known as Park. 

As to claim 1, Park discloses an apparatus for performing positioning operations, comprising: a transceiver of a user equipment (UE) configured to: receive a downlink physical channel from a base station, the downlink physical channel received on one or more slots of one or more subframes of one or more radio frames (Park, [0066], Downlink frame sent from Base Station (BS) to UE comprising slots of subframe), the downlink physical channel carrying user data and/or control information from the base station to the UE (Park, [0100]-[0106], [0436]-[0452], Figure. 14 CSI-RS, sent in the downlink as known in the art, where CSI-RS is configured with plural subframe metrics, that is CSI-RS is configured to be communicated in the physical channel in the downlink; [0067], carrying plurality of data or control ; receive, from the base station, an indication that the base station will transmit reference signals for positioning via the downlink physical channel (Park, [0007], receiving reference signals including CSI-RS from BS); and perform a positioning measurement of a reference signal received via the downlink physical channel (Park, [0007], [0436]-[0462], performing positioning including reference signal time difference RSTD by UE and sending the positioning information to BS). 

As to claim 2, Park dicloses wherein the downlink physical channel comprises a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) (Park, [0067], carrying plurality of data or control information such as PDCCH or PDSCH as known in the art standards). 

As to claim 3, Park discloses wherein the indication comprises: a field in a radio resource control (RRC) message indicating that the base station will transmit reference signals for positioning on the downlink physical channel, a field in a medium access control-control element (MAC-CE) indicating that the base station will transmit reference signals for positioning on the downlink physical channel, or a field in a downlink control information (DCI) indicating that the base station will transmit reference signals for positioning on the downlink physical channel (Claims recites one of three optional indications. Park, [0068], downlink information comprised in DCI). 

As to claim 4, Park discloses wherein the UE performs positioning measurements of reference signals received on the downlink physical channel only during a pattern of the one or more slots of the downlink physical channel (Park, Figure 7, reference signal for position in a pattern of plural slots including odd and even number slots). 

As to claim 5, Park discloses wherein the pattern comprises slots within a repeating time window, even slots, or odd slots of the one or more slots (Park, Figure 7, reference signal for position in a pattern of plural slots including odd and even number slots). 

As to claim 6, Park dicloses wherein the UE performs positioning measurements of reference signals received on the downlink physical channel received only on predetermined receive beams (Park,  [0095], reference signal received via beam indication). 

As to claim 7, Park discloses wherein the indication comprises an indication in a DCI scheduling message that the base station will transmit reference signals for positioning on the downlink physical channel (Park, [0068], downlink information comprised in DCI, DCI message with configuration information that is used for positioning).

As to claim 8, Park discloses wherein the downlink physical channel comprises a multi-layer downlink physical channel, and wherein the indication corresponds to a layer of the downlink physical channel (Park, [0068],  Beamforming rank indication for reference signal determination providing multi-spatial layer information). 

As to claim 23 and 24, the claims are rejected as applied to claim 1 and 3 above by Park.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C
103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9-13, 16 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee et al, application no. 2017/0366244, hereinafter known as Lee. 

As to claim 9, Park discloses an apparatus for performing positioning operations, comprising: a transceiver of a user equipment (UE) configured to: receive a downlink physical channel from a base station, the downlink physical channel received via one or more slots of one or more subframes of one or more radio frames(Park, [0066], Downlink frame sent from Base Station (BS) to UE comprising slots of subframe), the downlink physical channel carrying user data and/or control information from the base station to the UE  (Park, [0100]-[0106], [0436]-[0452], Figure. 14 CSI-RS, sent in the downlink as known in the art, that is CSI-RS is configured with plural subframe metrics, that is CSI-RS is configured to be communicated in the physical channel in the downlink; [0067], carrying plurality of data or control , the downlink physical channel carrying user data and/or control information from the base station to the UE (Park, [0067], carrying plurality of data or control information such as PDCCH or PDSCH as taught in the art standards).  Park discloses sending CSI-RS via subframe configuration that entails physical downlink channel frames, Park further teaches the PRS may be sent in the same manner as CSI-RS or simultaneously as with CSI-RS (Park, [0100]-[0106], [0014]-[0018], PRS sent with or place of CSI-RS; [0133]-0141], subframe configuration for sending to UE PRS for positioning measurement).  Park does not expressly disclose a set of positional measurement during a first duration comprising a first group of slots or one or more slots and calculating a combined positioning measurement however Lee discloses perform a first set of positioning measurements of the downlink physical channel during a first averaging duration, the first averaging duration comprising a first group of slots of the one or more slots (Lee, [0097]-[0104], one beam pattern (bp-1) sent on plural slots (durations) for position measurement in the downlink); and perform a second set of positioning measurements of the downlink physical channel during a second averaging duration, the second averaging duration comprising a second group of slots of the one or more slots (Lee, [0097]-[0104], second beam patterns (bp-2) sent on plural slots (durations) for position measurement in the downlink); and at least one processor of the UE configured to: calculate a first combined positioning measurement for the first set of positioning measurements of the downlink physical channel and a second combined positioning measurement for the second set of positioning measurements of the downlink physical channel (Lee, [0104], combining position measurement per beam including beams B1, B2 and B3); and cause the transceiver to report the first combined positioning measurement or the second combined positioning measurement to a network entity with which the UE is performing a positioning session (Lee, [0104], reporting combined positioning information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of perform a first set of positioning measurements of the downlink physical channel during a first averaging duration, the first averaging duration comprising a first group of slots of the one or more slots; and perform a second set of positioning measurements of the downlink physical channel during a second averaging duration, the second averaging duration comprising a second group of slots of the one or more slots; and at least one processor of the UE configured to: calculate a first combined positioning measurement for the first set of positioning measurements of the downlink physical channel and a second combined positioning measurement for the second set of positioning measurements of the downlink physical channel; and cause the transceiver to report the first combined positioning measurement or the second combined positioning measurement to a network entity with which the UE is performing a positioning session is taught by Lee.  Use of averaging measurement from plural durations enables getting PRS data for beams in different direction of communication. 

As to claim 10, Park discloses wherein the downlink physical channel comprises a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH) (Park, [0067], carrying plurality of data or control information such as PDCCH or PDSCH as known in the art standards). 

As to claims 11, Park and Lee disclose the apparatus of claim 9. Park does not disclose however Lee discloses the first set of positioning measurements comprises a first positioning measurement of the downlink physical channel and a first positioning measurement of a first positioning reference signal transmitted on the downlink physical channel during the first averaging duration (Lee, [0097]-[0104], one beam patterns (bp-1) sent on plural slots (durations) for position measurement in the downlink, measuring PRS), and the second set of positioning measurements comprises a second positioning measurement of the downlink physical channel and a second positioning measurement of a second positioning reference signal transmitted on the downlink physical channel during the second averaging duration (Lee, [0097]-[0104], second beam patterns (bp-2) sent on plural slots (durations) for position measurement in the downlink, measuring PRS).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of the first set of positioning measurements comprises a first positioning measurement of the downlink physical channel and a first positioning measurement of a first positioning reference signal transmitted on the downlink physical channel during the first averaging duration, and the second set of positioning measurements comprises a second positioning measurement of the downlink physical channel and a second positioning measurement of a second positioning reference signal transmitted on the downlink physical channel during the second averaging duration as taught by Lee.  Use of averaging measurement from plural durations enables getting PRS data for beams in different direction of communication.

As to claims 12, Park and Lee disclose the apparatus of claim 9. Park does not disclose however Lee discloses the first set of positioning measurements comprises positioning measurements of first downlink physical channel signals having a first positioning signal identity, and the second set of positioning measurements comprises positioning measurements of second downlink physical channel signals having a second positioning signal identity (Lee, [0097], BS providing identifier to the UE for measuring the beam for positioning). 

As to claims 13 Park and Lee disclose the apparatus of claim 12. Park does not disclose however Lee discloses the first downlink physical channel signals have the first positioning signal identity based on being received on a first receive beam of the UE, and the second downlink physical channel signals have the second positioning signal identity based on being received on a second receive beam of the UE (Lee, [0097]-[0104], multiple beam patterns (bp-1, bp-2, bp3) sent on plural slots (durations) for position measurement in the downlink).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of the first downlink physical channel signals have the first positioning signal identity based on being received on a first receive beam of the UE, and the second downlink physical channel signals have the second positioning signal identity based on being received on a second receive beam of the UE as taught by Lee. Different identifiers allow the ability to distinguish beams at different positions. 

As to claim 16, Park discloses wherein the first type is one of channel state information reference signals (CSI-RS), PDCCH, or PDSCH, and the second type is another one of CSI-RS, PDCCH, or PDSCH (Park, [0067], carrying plurality of data or control information such as PDCCH or PDSCH as taught in the art standards).

As to claims 19, Park and Lee disclose the apparatus of claim 12. Park does not disclose however Lee discloses wherein the first and second positioning signal identities are different positioning signal identities (Lee, [0097], BS providing identifier to the UE for measuring the beam for positioning). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of wherein the first and second positioning signal identities are different positioning signal identities as taught by Lee. Different identifiers allow ability to distinguish beams at different positions. 

As to claim 20, Park discloses wherein the transceiver is further configured to: receive, from the base station, an indication to activate a downlink physical channel positioning measurement mode (Park, [0007], receiving reference signals including CSI-RS from BS);

As to claims 21, Park and Lee disclose the apparatus of claim 20. Park does not disclose however Lee discloses wherein the first group of slots of the first averaging duration begins at the next slot after the indication is received, and wherein the second group of slots of the second averaging duration begins at the next slot after the first group of slots ends (Lee, figure 9, plural consecutive slots to perform measurement). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park to include the limitations of wherein the first group of slots of the first averaging duration begins at the next slot after the indication is received, and wherein the second group of slots of the second averaging duration begins at the next slot after the first group of slots ends as taught by Lee.  Measuring over plural slots to get averaging date to get positional information. 

As to claim 22, Park discloses wherein the first and second sets of positioning measurements comprises Time of Arrival (ToA) measurements  (Lee, [0126], time of arrive measurement). 

Allowable Subject Matter

Claim 14, 15, 17, 18, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive. As to claim 1 and 23, applicant’s representative recites in the remarks:	
While the CSI-RS in Park are arguably "reference signals for positioning," there is no disclosure or suggestion in Park that the CSI-RS measured by the UE as positioning reference signals are transmitted and received via the PDCCH or PDSCH. There is simply no disclosure or suggestion in Park that CSI-RS are transmitted and received via the PDCCH or PDSCH. 
Accordingly, Park does not disclose or suggest at least the features of "receive, from the base station, an indication that the base station will transmit reference signals for positioning via the downlink physical channel; and perform a positioning measurement of a reference signal received via the downlink physical channel," as recited in independent claim 1, much less "in as complete detail as is contained in the ... claim." 



Examiner representative further recite in the remarks in regards to claim 9 and 25: 
The Office cited the PDCCH and PDSCH described in paragraph [0067] of Park as disclosing the "downlink physical channel" in independent claim 1. The Office then cited the PRS in Lee as the reference signals measured by the UE for positioning. However, there is no disclosure or suggestion in either reference that PRS are equivalent to a PDCCH or PDSCH. As such, the disclosure in Lee that the UE measures PRS for positioning does not in any way disclose or suggest that the UE measures a PDCCH or PDSCH for positioning. Nor does the mere existence of a PDCCH and PDSCH (as in Park) and the measurement of PRS for positioning (as in Lee) disclose, suggest, or render obvious a UE measuring PDCCH or PDSCH for positioning the same as the UE would measure PRS for positioning. There is simply no disclosure or suggestion in either reference that a UE performs positioning measurements of a PDCCH or PDSCH, much less that the UE combines positioning measurements of the PDCCH or PDSCH during an averaging duration of a group of slots. 
Accordingly, the combination of Park and Lee does not disclose or suggest at least the features of "perform a first set of positioning measurements of the downlink physical channel during a first averaging duration, the first averaging duration comprising a first group of slots of the one or more slots; and perform a second set of positioning measurements of the downlink physical channel during a second averaging duration, the second averaging duration comprising a second group of slots of the one or more slots," as recited in independent claim 9. 
Because the combination of Park and Lee does not disclose or suggest the "perform" features of independent claim 9, the combination of Park and Lee cannot disclose or suggest the features of "calculate a first combined positioning measurement for the first set of positioning measurements of the downlink physical channel and a second combined positioning measurement for the second set of positioning measurements of the downlink physical channel; and cause the transceiver to report the first combined positioning measurement or the second combined positioning measurement to a network entity with which the UE is performing a positioning session," as also recited in independent claim 9. 

perform a first set of positioning measurements of the downlink physical channel during a first averaging duration, the first averaging duration comprising a first group of slots of the one or more slots; and perform a second set of positioning measurements of the downlink physical channel during a second averaging duration, the second averaging duration comprising a second group of slots of the one or more slots; and at least one processor of the UE configured to: calculate a first combined positioning measurement for the first set of positioning measurements of the downlink physical channel and a second combined positioning measurement for the second set of positioning measurements of the downlink physical channel; and cause the transceiver to report the first combined positioning measurement or the second combined positioning measurement to a network entity with which the UE is performing a positioning session.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467
/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467